Case: 13-14649   Date Filed: 04/18/2014   Page: 1 of 6


                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 13-14649
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 4:10-cv-00541-MP-CAS

ROBERT HAYES,

                                                              Plaintiff-Appellant,

                                    versus

SECRETARY, FLORIDA DEPARTMENT OF CHILDREN AND FAMILIES,

                                                            Defendant-Appellee.

                         ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       ________________________

                               (April 18, 2014)

Before MARCUS, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:

     Robert Hayes, proceeding pro se, appeals the district court’s order granting

summary judgment in favor of the Secretary (“Secretary”) of the Department of

Children and Families (“DCF”), as to his claim under 42 U.S.C. § 1983. Hayes
               Case: 13-14649     Date Filed: 04/18/2014    Page: 2 of 6


argues that the district court erred in granting summary judgment because the

Florida Civil Commitment Center (“FCCC”) staff violated his right to due process

by acting arbitrarily and capriciously to impose standards of conduct for possession

of property without prior notice. After thorough review, we affirm.

      We review a district court’s grant of summary judgment de novo,

considering the facts and drawing reasonable inferences in the light most favorable

to the non-moving party. Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1303 (11th Cir.

2009). Summary judgment is appropriate when “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed.R.Civ.P. 56(a).

      “Section 1983 does not create a remedy for every wrong committed under

the color of state law, but only for those that deprive a plaintiff of a federal right.”

Knight v. Jacobson, 300 F.3d 1272, 1276 (11th Cir. 2002). To prevail on a § 1983

claim, a plaintiff must show that: (1) the defendant deprived him of a right secured

by the Constitution or federal law; and (2) the deprivation occurred under color of

state law. Arrington v. Cobb Cty., 139 F.3d 865, 872 (11th Cir. 1998). The Due

Process Clause of the Fourteenth Amendment provides that no state shall “deprive

any person of life, liberty, or property, without due process of law.” U.S. Const.

amend. XIV, § 1.




                                           2
               Case: 13-14649      Date Filed: 04/18/2014    Page: 3 of 6


      The Eleventh Amendment provides that “[t]he Judicial power of the United

States shall not be construed to extend to any suit in law or equity, commenced or

prosecuted against one of the United States by Citizens of another State, or by

Citizens or Subjects of any Foreign State.” U.S. Const. amend. XI. It is well

established that, in the absence of consent, “a suit in which the State or one of its

agencies or departments is named as the defendant is proscribed by the Eleventh

Amendment.” Papasan v. Allain, 478 U.S. 265, 276 (1986) (quotation omitted).

The Eleventh Amendment also prohibits suits against state officials where the state

is the real party in interest, such that a plaintiff could not sue to have a state officer

pay funds directly from the state treasury for the wrongful acts of the state.

Summit Med. Assocs., P.C. v. Pryor, 180 F.3d 1326, 1336 (11th Cir. 1999). The

Ex Parte Young 1 doctrine permits federal courts to entertain suits against state

officers seeking prospective equitable relief to end continuing violations of federal

law. McClendon v. Ga. Dept. of Comm’y Health, 261 F.3d 1252, 1256 (11th Cir.

2001). Stated another way, “official capacity suits for prospective relief to enjoin

state officials from enforcing unconstitutional acts are not deemed to be suits

against the state and thus are not barred by the Eleventh Amendment.” Scott v.

Taylor, 405 F.3d 1251, 1255 (11th Cir. 2005). When a state officer uses the name

of the state to enforce an unconstitutional act, the state officer comes into conflict


1
      Ex Parte Young, 209 U.S. 123 (1908).
                                             3
              Case: 13-14649     Date Filed: 04/18/2014   Page: 4 of 6


with the supreme authority of the U.S. Constitution and, therefore, is “stripped of

his official or representative character and is subjected in his person to the

consequences of his individual conduct.” Ex Parte Young, 209 U.S. at 159-60.

We have noted that the doctrine is a legal fiction because it “creates an imaginary

distinction between the state and its officers, deeming the officers to act without

the state’s authority, and, hence, without immunity protection, when they enforce

state laws in derogation of the Constitution.” Summit, 180 F.3d at 1336-37.

      Section 1983 claims “may not be brought against supervisory officials on the

basis of vicarious liability or respondeat superior.” Keating v. City of Miami, 598
F.3d 753, 762 (11th Cir. 2010). However, a supervisor “can be held liable for the

actions of his subordinates under § 1983 if he personally participates in the act that

causes the constitutional violation or where there is a causal connection between

his actions and the constitutional violation that his subordinates commit.” Am.

Fed’n of Labor v. City of Miami, 637 F.3d 1178, 1190 (11th Cir. 2011). “A causal

connection can be established if a supervisor has the ability to prevent or stop a

known constitutional violation by exercising his supervisory authority and he fails

to do so,” id., or when “a history of widespread abuse puts the responsible

supervisor on notice of the need to correct the alleged deprivation, and he fails to

do so,” Brown v. Crawford, 906 F.2d 667, 671 (11th Cir. 1990). “The deprivations

that constitute widespread abuse sufficient to notify the supervising official must


                                          4
              Case: 13-14649     Date Filed: 04/18/2014   Page: 5 of 6


be obvious, flagrant, rampant, and of continued duration, rather than isolated

occurrences.” Id.

      Here, Hayes’s official capacity claim against the Secretary of DCF seeking

prospective injunctive or declaratory relief for ongoing constitutional violations is

not barred by the Eleventh Amendment. McClendon, 261 F.3d at 1256; Scott, 405
F.3d at 1255. However, Hayes’s claim is not based on an ongoing constitutional

violation committed by the Secretary, but rather by his subordinates, the members

of the FCCC staff.

      But Hayes has not shown that the Secretary of DCF could be liable under §

1983 based on vicarious liability or respondeat superior. Keating, 598 F.3d at 762.

As the record reveals, DCF contracted with Geo Group, Inc. (“Geo”) for the

operation of the FCCC. The FCCC provides DCF with copies of their policies and

procedures, but DCF does not approve the individual policies and procedures.

Further, Hayes has not shown that the Secretary personally participated in any

potential ongoing constitutional violations nor did he show that there was a causal

connection between the Secretary of DCF’s actions and the constitutional

violations committed by the FCCC staff. Am. Fed’n of Labor, 637 F.3d at 1190.

In fact, the undisputed evidence shows that the alleged violations were, at most,

“isolated” instances where FCCC officials acted on their own and not in an




                                         5
              Case: 13-14649   Date Filed: 04/18/2014   Page: 6 of 6


“obvious” or “widespread” manner. Thus, the district court did not err in granting

summary judgment in favor of the Secretary of DCF on Hayes’s § 1983 claim.

      AFFIRMED.




                                        6